Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00332-CR

                                    Martin Salvador HERNANDEZ,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2002CR2660
                         The Honorable Angus K. McGinty, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 25, 2014

DISMISSED FOR WANT OF JURISDICTION

           On May 5, 2014, appellant Martin Salvador Hernandez filed a document entitled “Late

Notice of Appeal.” After reviewing the motion, it appeared appellant was seeking an extension of

time to file his notice of appeal. However, the district clerk advised that no notice of appeal was

filed in the trial court, and we have determined that no notice of appeal has been filed in this court.

           Because this court’s jurisdiction is invoked by the timely filing of a notice of appeal, see

State v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000); TEX. R. APP. P. 25.2(b), we rendered

an order on May 14, 2014, ordering appellant to file a written response in this court on or before
                                                                                       04-14-00332-CR


June 13, 2014, establishing that he timely filed a notice of appeal and thereby invoked this court’s

jurisdiction. We advised that if appellant failed to satisfactorily respond within the time provided,

the appeal would be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). We informed

appellant that if a supplemental clerk’s record is required to establish he timely filed a notice of

appeal, he was required to ask the trial court clerk to prepare one and notify the clerk of this court

that such a request was made.

       Appellant filed a response on May 28, 2014, which specifically states it is in response to

our May 14, 2014 order. However, the substance of the motion concerns appellant’s contention

that his notice of appeal was timely. He did not address the total absence of the notice of appeal,

nor did he request a supplemental clerk’s record in which a notice of appeal might have appeared.

Appellant seems to assume a notice of appeal was filed, but our order explicitly advised him that

no notice of appeal was filed in either the trial court or this court. Rather, the only document filed

was a motion to extend time to file a notice of appeal.

       Accordingly, we hold appellant has not invoked this court’s jurisdiction. See Riewe, 13
S.W.3d at 410; TEX. R. APP. P. 25.2(b). Therefore, we dismiss this appeal for want of jurisdiction.

Although this court does not have jurisdiction to grant out-of-time appeals, out-of-time appeals

from final felony conviction may be sought by filing a writ of habeas corpus pursuant to article

11.07 of the Texas Code of Criminal Procedure. See Ater v. Eighth Court of Appeals, 802 S.W.2d
241 (Tex. Crim. App. 1991).

                                                   PER CURIAM

Do No Publish




                                                 -2-